
	
		II
		112th CONGRESS
		1st Session
		S. 753
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Assistant Secretary of Commerce for
		  Economic Development to establish an early-stage business investment and
		  incubation grant program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Early-Stage Business Investment and
			 Incubation Act of 2011.
		2.DefinitionsIn this Act:
			(1)Covered business
			 incubatorThe term
			 covered business incubator means a public or private
			 not-for-profit organization, including an academic institution, that—
				(A)operates a program
			 providing assistance to early-stage businesses in targeted industries to
			 support the development of those businesses;
				(B)has a physical location and on-site
			 management for the program described in subparagraph (A); and
				(C)has procedures for
			 selecting businesses for, and graduating businesses from, the program described
			 in subparagraph (A).
				(2)Due diligence
			 activitiesThe term due
			 diligence activities means activities carried out to analyze and assess
			 the desirability, value, and potential of an opportunity to provide assistance
			 to an early-stage business in a targeted industry.
			(3)Early-stage
			 business in a targeted industryThe term early-stage business in a
			 targeted industry means a small business concern that—
				(A)is located in the
			 United States;
				(B)has not generated gross annual revenues
			 exceeding $15,000,000 in any of the most recent 3 years; and
				(C)is engaged
			 primarily in researching, developing, manufacturing, producing, or bringing to
			 market goods or services with respect to—
					(i)agricultural
			 technology;
					(ii)energy
			 technology;
					(iii)environmental
			 technology;
					(iv)life science
			 technology;
					(v)biotechnology;
					(vi)information
			 technology;
					(vii)digital
			 media;
					(viii)clean
			 technology;
					(ix)defense
			 technology;
					(x)photonics
			 technology;
					(xi)electronic
			 technology;
					(xii)semiconductor
			 technology;
					(xiii)material
			 science technology;
					(xiv)aerospace;
					(xv)communications;
			 or
					(xvi)transportation.
					(4)Operational
			 expensesThe term operational expenses means the
			 costs of operating a covered business incubator, including overhead and
			 management expenses.
			(5)Purchased
			 servicesThe term
			 purchased services means any training, counseling, or other
			 assistance provided to an early-stage business in a targeted industry by a
			 covered business incubator through an agreement with another entity, and not by
			 the incubator directly.
			(6)Small business
			 concernThe term small business concern has the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632).
			3.Early-stage
			 business investment and incubation grant program
			(a)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the Assistant Secretary of Commerce for Economic
			 Development (in this section referred to as the Assistant
			 Secretary) shall establish an early-stage business investment and
			 incubation grant program (in this section referred to as the
			 Program) to support the development of early-stage businesses in
			 targeted industries.
			(b)Grant
			 authority
				(1)In
			 generalThe Assistant Secretary may make grants to covered
			 business incubators under the Program.
				(2)Amount of
			 grants
					(A)Non-Federal
			 capital limitationThe amount
			 of a grant made to a covered business incubator under the Program may not
			 exceed the amount of the incubator’s capital that—
						(i)is
			 not from a Federal source; and
						(ii)is
			 available for investment and incubation services on the day before the grant is
			 awarded.
						(B)Aggregate amount
			 limitationA covered business
			 incubator may receive not more than $5,000,000 in grants under the
			 Program.
					(c)Use of grant
			 funds
				(1)In
			 generalSubject to paragraph
			 (2), a grant made to a covered business incubator under the Program may be used
			 by the incubator—
					(A)to make an
			 investment in an early-stage business in a targeted industry;
					(B)to provide
			 training, counseling, and other assistance to an early-stage business in a
			 targeted industry to support the development of the business;
					(C)to provide
			 purchased services to an early-stage business in a targeted industry;
					(D)to conduct due
			 diligence activities; or
					(E)to meet
			 operational expenses of the incubator.
					(2)Limitations
					(A)Purchased
			 servicesA covered business
			 incubator may use not more than 20 percent of the amount of a grant made to the
			 incubator under the Program to provide purchased services to an early-stage
			 business in a targeted industry.
					(B)Due diligence
			 activitiesA covered business
			 incubator may use not more than 6 percent of the amount of a grant made to the
			 incubator under the Program to conduct due diligence activities.
					(C)Operational
			 expensesA covered business
			 incubator may use not more than 5 percent of the amount of a grant made to the
			 incubator under the Program to meet operational expenses of the
			 incubator.
					(d)ApplicationsA
			 covered business incubator seeking a grant under the Program shall submit to
			 the Assistant Secretary an application—
				(1)at such time and
			 in such manner as the Assistant Secretary may require;
				(2)describing in
			 detail the activities the incubator intends to carry out using the grant;
			 and
				(3)setting forth the
			 percentage of the grant funds that the incubator intends to use for each of the
			 activities described in subparagraphs (A) through (E) of subsection
			 (c)(1).
				(e)Grant
			 conditionsAs a condition of receiving a grant under the program,
			 a covered business incubator shall do the following:
				(1)Fund
			 managerDesignate an individual as the fund manager for the grant
			 funds, who shall administer and be responsible to the Assistant Secretary for
			 information with respect to the grant funds received by the incubator.
				(2)Investment
			 committeeEstablish an
			 investment committee, composed of not fewer than 5 individuals (3 of whom may
			 not be employed by the incubator or an affiliate of the incubator or be related
			 to an individual who owns or is otherwise responsible for the operations of the
			 incubator or an affiliate of the incubator), that shall—
					(A)review proposals
			 for and advise the incubator on the use of grant funds;
					(B)provide letters of
			 support and reference to the Assistant Secretary with respect to proposals for
			 the use of grant funds by the incubator; and
					(C)submit periodic
			 reports to the Assistant Secretary on the results of activities carried out
			 with grant funds.
					(3)CollaboratorAssign to each early-stage business in a
			 targeted industry that the incubator assists with grant funds a collaborator
			 who shall—
					(A)be an individual not employed by the
			 incubator or an affiliate of the incubator or be related to an individual who
			 owns or is otherwise responsible for the operations of the incubator or an
			 affiliate of the incubator; and
					(B)shall assist the incubator in providing
			 support to the business.
					(f)Federal share of
			 activitiesThe Federal share of the cost of an activity carried
			 out by a covered business incubator using a grant under the Program may not
			 exceed 75 percent of the cost of that activity.
			(g)Monitoring and
			 evaluation
				(1)In
			 generalThe Assistant
			 Secretary shall assess the effectiveness of covered business incubators that
			 receive grants under the Program in supporting the development of early-stage
			 businesses in targeted industries using the data provided by covered business
			 incubators under paragraph (2) and such other information as the Assistant
			 Secretary considers appropriate.
				(2)Data from
			 incubatorsNot later than 120 days after the date on which a
			 covered business incubator receives a grant under the Program, the incubator
			 shall provide to the Assistant Secretary information on the activities of the
			 incubator and on the businesses assisted using the grant, including—
					(A)the number of jobs
			 created by those businesses;
					(B)the amount of taxes paid by those
			 businesses and the employees of those businesses; and
					(C)other data that
			 the Assistant Secretary considers appropriate to determine the effectiveness of
			 assistance provided using grants made under the Program.
					(h)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the Program—
				(1)$250,000,000 for
			 the first fiscal year that begins after the date of the enactment of this Act;
			 and
				(2)such sums as may
			 be necessary for each fiscal year thereafter.
				
